Citation Nr: 1119571	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The appeal was subsequently transferred to the RO in Waco, Texas.

In March 2011, the Veteran presented testimony at a personal hearing conducted at the Waco RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Erectile dysfunction has been shown to be causally or etiologically related to service-connected diabetes mellitus type II.  

2.  Tinnitus has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Erectile dysfunction has been shown to be proximately due to or aggravated by service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310(b) (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for erectile dysfunction and tinnitus on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II.

Under section 3.310(b) of VA regulations, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

In considering the evidence of record under the laws and regulations as set forth above, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for erectile dysfunction.  

The Veteran was granted service connection for diabetes mellitus type II in a November 2007 rating decision.  The Veteran is contending that he has erectile dysfunction that is a complication of his service-connected diabetes mellitus.

In September 2007, the Veteran underwent a VA examination for his claim for diabetes mellitus and any complications.  In an October 2007 addendum, the examiner stated that the Veteran described poor quality penile erections for several years starting soon after his diabetes was diagnosed.  The examiner noted that no diabetes complications were found on examination.  He opined that it is not at least as likely as not that the Veteran's erectile problem is related to his diabetes as there was no evidence of neuropathy, nor of peripheral vascular disease.  The examiner added that erectile dysfunction is often seen in men over the age of 50 as a consequence of natural decline in function.

The Veteran submitted three positive opinions from private Dr. E.W.  In May 2007, Dr. E.W. stated that as a result of diabetes and medications, the Veteran is having erectile dysfunction which will probably be permanent as long as he has diabetes and remains on medication.  Dr. E.W. essentially restated the same opinion in January 2008 and February 2010.   

As reflected above, there is a private opinion that is favorable to the Veteran and a VA opinion that is not.  Both opinions were supported by a sufficient rationale.  The Board observes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  The Board concludes that the evidence in this case is in relative equipoise and accordingly, the Board will resolve reasonable doubt in favor of the Veteran and grant entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for tinnitus.

In considering the evidence of record under the laws and regulations as set forth above, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  

The Veteran contends that he has tinnitus as the result of noise exposure from the rifle range during basic training and from mortar and rocket attacks during Vietnam.  He reports constant tinnitus since basic training.

The Veteran's service treatment records are absent for complaints, treatment, findings, or diagnoses of tinnitus.  Nevertheless, the Board observes that the Veteran is competent to report experiencing tinnitus since service.  Further, based on the current evidence of record, the Board can point to no evidence contradicting his assertions that he has experienced tinnitus since service.  Accordingly, the Board finds the Veteran's contentions that he has experienced tinnitus since service to be competent and credible.

In August 2007, the Veteran underwent a VA examination.  The Veteran reported that he fired weapons without hearing protection and experienced incoming mortar fire.  After service, he drove a dump truck and engaged in occasional deer hunting.  The examiner reviewed the claims file and noted that the service treatment records were absent for notations of tinnitus.  The examiner opined that the most likely etiology of the Veteran's current tinnitus would be a combination of genetic and environmental factors that have occurred subsequent to separation from service, mostly presbycusis.  He opined that it is less likely than not that the Veteran's current tinnitus might be related to military noise exposure/acoustic trauma.  

The Veteran submitted two opinions from private audiologists at D.H.H.C. dated in September 2006 and July 2008.  In the letters, the Veteran reported that he has experienced tinnitus since the rifle range.  It was noted that he served in Vietnam and was exposed to excessive noise levels associated with combat and from aircraft engines.  J.A.C. noted that although normal hearing was indicated upon separation in the frequencies tested, testing was not conducted at 3000 hz, 6000 hz, or 8000 hz.  The Veteran's post-service noise exposure was also referenced.  J.A.C. opined that based on the Veteran's exposure to acoustic trauma and lack of documentation of hearing threshold levels in the high frequencies stated above, it is at least as likely as not that his tinnitus was caused by or contributed to by his exposure to excessive noise levels during his military service.  

The Board observes that neither the private audiologists or the VA examiner provided a detailed rationale for their conclusions.  However, as reflected above, the Board has found the Veteran's contentions that he experienced tinnitus since service to be competent and credible.  Thus, there is evidence that the Veteran has experienced tinnitus since service to the present time.  Instead of remanding for a more detailed VA opinion, the Board will afford the benefit of the doubt in favor of the Veteran and grant entitlement to service connection for tinnitus.  


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II, is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

3.  Entitlement to service connection for bilateral hearing loss.

The Veteran contends that he has hearing loss as the result of noise exposure from firing rifles during basic training, engines as a mechanic, and mortars and rockets while in Vietnam.

On the December 1965 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)

0 (5)
LEFT
0 (15)
5 (15) 
5 (15) 

5 (10)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On the June 1968 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

10
LEFT
5
5
5

10

As reflected above, it appears that the Veteran's hearing acuity improved in some frequencies from entrance to separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.) 

In August 2007, the Veteran underwent a VA examination.  The Veteran reported that he fired weapons without hearing protection and experienced incoming mortar fire.  After service, he drove a dump truck and engaged in occasional deer hunting.  The examiner reviewed the claims file and noted that the service treatment records were absent for notations of hearing loss.  The examiner noted that the Veteran had normal audiometric thresholds at entrance and separation.  He added that there were no significant threshold shifts recorded at any time.  The examiner also noted that the Veteran checked "no" at separation when asked if he had hearing loss.  The examiner stated that although the Veteran feels strongly that he has hearing loss incurred since active duty, there is clear and convincing evidence of rebuttal in the service treatment records since the Veteran was noted to have completely normal audiometric thresholds recorded at separation and checked "no" to hearing loss question at service separation.  The examiner opined that the most likely etiology of the Veteran's current hearing loss would be a combination of genetic and environmental factors that have occurred subsequent to separation from service, mostly presbycusis.  He opined that it is less likely than not that the Veteran's current hearing loss might be related to military noise exposure/acoustic trauma.  

The Veteran submitted two opinions from private audiologists at D.H.H.C. dated in September 2006 and July 2008.  Although both letters opined that it was as likely as not that his tinnitus was related to service, there was no opinion about the relationship between bilateral hearing loss and service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the VA examiner appears to be basing his opinion in large part on the lack of in-service showing of hearing loss.  However, the Board finds it significant that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Moreover, it is unclear whether the examiner made the conversions from ASA to ISO-ANSI.  Thus, because it is unclear whether the examiner fully considered the Veteran's claim, a remand for another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the August 2007 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's in-service noise exposure has been conceded.  The examiner should convert the audiometric readings on the December 1965 entrance examination from ASA to ISO-ANSI units before making any conclusions.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


